Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-20 are presented for examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/27/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
The drawings filed on 06/27/2019 are accepted by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims of US Co-pending application # 16/320,769 contains every element of claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
 “A later patent claim is not patentably distinct from an earlier patent claim if the anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Furthermore, the ODP is not the only outstanding rejection and the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1-2, 4-11, and 14-20 rejected under 35 U.S.C. 103 as being unpatentable over Huth et al. (“Securing Systems with Scarce Entropy: LWE-Based Lossless Computational Fuzzy Extractor for the IOT”, hereinafter “Huth”, filed on 06/27/2019 with IDS) in view of Van Herrwege et al. (“Reverse Fuzzy Extractors: Enabling Lightweight Mutual Authentication of PUF-Enabled RFIDs”, filed on 06/27/2019 with IDS, hereinafter “Van-Herrwege”).

Regarding claim 1, Huth does disclose, a method of authenticating a first device (Huth, (figure 3), server), the method comprising: receiving, with a transceiver of the first device, a helper bit string (Huth, (section 2.2, page 6), helper string P) and a first message authentication code tag (Huth, (section 2, page 5), Message Authentication Codes (MAC)) from a second device that is remote from the first device (Huth, (figure 1), IOT device and server connected through Internet); measuring a first response bit string of a physical unclonable function of the first device with respect to a challenge bit string (Huth, (section 3, figures 2-3), the server knows a challenge-response pair (e,w). The device outputs the helper data p, which consists of matrix A); subtracting, with a processor of the first device, the first response bit string from the helper bit string (Huth, (section 3, figures 2-3), the server then subtracts b — Ax +w' - w); decoding, with the processor of the first device, a result of the subtraction using a uniformly distributed random matrix, the shared secret bit string being provided from the decoding if the helper bit string was encoded using a previously measured second response bit string that is within a threshold level of similarity to the first response bit string, the decoding outputting an error value otherwise (Huth, (section 2, page 6), the corresponding decoding: function Dec takes a. vector b and matrix A as inputs and outputs key x = Dec (b+ e. A) if b Ent*(A, w) and where e is some small noise vector; (section 3, figures 2-3), decodes b to retrieve Xi....n,.); determining, with the processor of the first device, a second message authentication code tag based on the Huth, (section 3), verification function Ver;); and determining, with the processor of the first device, whether the second message authentication code tag matches the first message authentication code tag (Huth, (section 3 and figures 2-3), decodes b to retrieve Xi....n = Dec(b. A). With this retrieved xi, … n and the public matrix A, the server can verify if the helper data was changed).  
Huth does not explicitly disclose but the analogous art Van-Herrwege discloses, the physical unclonable function being provided by a component of the first device (Van-Herrwege, (section 3, page 4), Fuzzy extractors and secure sketches |12] are commonly used to correct noisy PUF responses on the PUF-enabled device, which is required when the PUF response is used in a cryptographic algorithm or protocol).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huth by including the physical unclonable function being provided by a component of the first device taught by Van-Herrwege for the advantage of providing PUF-based mutual authentication between tokens and readers, is resistant to emulation attacks, and supports an unlimited number of authentications without requiring the reader to store a large number of PUT challenge/response pairs (Van-Herrwege, (abstract)).

Regarding claim 2, the combination of Huth-Van-Herrwege does disclose the method of claim 1 further comprising: transmitting, with the transceiver of the first device, one of (i) a confirmation message indicating that authentication was successful and (ii) a Huth, (section 4.2, page 12), allow A to know whether an authentication was successful or not).  

Regarding claim 4, the combination of Huth-Van-Herrwege does disclose the method of claim 1 further comprising: receiving, with the transceiver of the first device, the challenge bit string from the second device (Huth, (section 3, page 10), the server transmits a challenge c to the device holding a pro-shared entropy source).  

Regarding claim 5, the combination of Huth-Van-Herrwege does disclose the method of claim 1 further comprising: reading the challenge bit string from a memory storage of the first device (Huth, (section 4.3, page 12), Challenge-response pairs are stored in database DB with the corresponding ID).  

Regarding claim 6, the combination of Huth-Van-Herrwege does disclose the method of claim 1 further comprising: reading, with the processor of the first device, the uniformly distributed random matrix from a memory storage of the first device, the uniformly distributed random matrix being stored in the memory storage at a time of manufacture of the first device (Huth, (section 3 and figures 2-3)).  

Regarding claim 7, the combination of Huth-Van-Herrwege does disclose the method of claim 1 further comprising: receiving, with the transmitter of the first device, the uniformly distributed random matrix from the second device; and storing, with the processor of the first device, the received uniformly distributed random matrix in a memory storage of the first device, the received uniformly distributed random matrix replacing any currently stored version of the uniformly distributed random matrix in the memory storage of the first device (Huth, (section 4.3 and figure 4)).  

Regarding claim 8, the combination of Huth-Van-Herrwege does disclose the method of claim 1 further comprising: transmitting, with the transmitter of the first device, an authentication request message, the authentication request message including an identifier of the first device (Huth, (figure 4, section 4.3, page 13), the server S starts by sending an authentication request auth to device D, D answers with its identifier ID).  

Regarding claim 9, the combination of Huth-Van-Herrwege does disclose the method of claim 1, wherein the physical unclonable function is provided by one of the processor of the first device and a memory storage of the first device (Huth, (figures 1-3), memory storage).  

Regarding claim 10, the combination of Huth-Van-Herrwege does disclose the method of claim 1, wherein the physical unclonable function is provided by one of a semiconductor component of the first device and a microelectromechanical system of Van-Herrwege, (section 3, page 4), Fuzzy extractors and secure sketches are commonly used to correct noisy PUF responses on the PUF-enabled device, which is required when the PUF response is used in a cryptographic algorithm or protocol).  

Regarding claim 11, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 14, the combination of Huth-Van-Herrwege does disclose the method of claim 11 further comprising: receiving, with the transceiver of the first device, the challenge bit string from the second device (Huth, (section 3, page 10), the server transmits a challenge c to the device holding a pro-shared entropy source).  

Regarding claim 15, the combination of Huth-Van-Herrwege does disclose the method of claim 11 further comprising: reading the challenge bit string from a memory storage of the first device (Huth, (section 4.3, page 12), Challenge-response pairs are stored in database DB with the corresponding ID).  

Regarding claim 16, the combination of Huth-Van-Herrwege does disclose the method of claim 11 further comprising: reading, with the processor of the first device, the uniformly distributed random matrix from a memory storage of the first device, the Huth, (section 3 and figures 2-3)).  

Regarding claim 17, the combination of Huth-Van-Herrwege does disclose the method of claim 11 further comprising: receiving, with the transmitter of the first device, the uniformly distributed random matrix from the second device; and storing, with the processor of the first device, the received uniformly distributed random matrix in a memory storage of the first device, the received uniformly distributed random matrix replacing any currently stored version of the uniformly distributed random matrix in the memory storage of the first device (Huth, (section 4.3 and figure 4)).  

Regarding claim 18, the combination of Huth-Van-Herrwege does disclose the method of claim 11 further comprising: transmitting, with the transmitter of the first device, an authentication request message, the authentication request message including an identifier of the first device (Huth, (figure 4, section 4.3, page 13), the server S starts by sending an authentication request auth to device D, D answers with its identifier ID).  

Regarding claim 19, the combination of Huth-Van-Herrwege does disclose the method of claim 11, wherein the physical unclonable function is provided by one of the processor of the first device and a memory storage of the first device Huth, (figures 1-3), memory storage).  

Regarding claim 20, the combination of Huth-Van-Herrwege does disclose the method of claim 11, wherein the physical unclonable function is provided by a microelectromechanical system of the first device that is configured to provide the physical unclonable function (Van-Herrwege, (section 3, page 4), Fuzzy extractors and secure sketches are commonly used to correct noisy PUF responses on the PUF-enabled device, which is required when the PUF response is used in a cryptographic algorithm or protocol).


Allowable Subject Matter
Claims 3 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more 

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432